office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 deboeskin pressp-109147-03 uilc date to from date andrew e zuckerman director federal state local_government marie cashman senior technician reviewer cc tege eoeg et2 subject prison workers legend -------------------------------- ----------------------------------------------------------------------------------------- project a ------------------------------------------------------------------------------------------------------------- regulation d x workers this memorandum is in response to your date request for guidance regarding the proper employment_tax treatment and reporting requirements for payments made to x workers under the justice department’s doj project a this advice may not be used or cited as precedent --------------------------------- applicable federal employment_taxes are the federal_insurance_contributions_act tax the federal_unemployment_tax_act tax and the collection of income_tax at source on wages pressp-109147-03 issue sec_1 are payments to x workers subject_to employment_taxes what reporting requirements apply to payments made to x workers are project a employers eligible for relief under sec_530 of the revenue act of sec_530 conclusion sec_1 a whether payments made to x workers are subject_to fica tax depends upon whether the x worker is employed by a state political_subdivision or a wholly owned instrumentality or by a private employer if the x worker is employed by a state political_subdivision or a wholly owned instrumentality the payments are not subject_to the federal_insurance_contributions_act fica tax if the x worker is employed by a private employer the payments are subject_to fica payments made to x workers are excepted from the federal b unemployment tax act futa_tax payments made to x workers are subject_to collection of income_tax at c source income_tax_withholding project a employers must report the payment of wages on form_w-2 unless the employer is eligible for sec_530 relief then the payments may be reported on form_1099 as a reasonable basis for not treating the x workers as employees provided the employer also satisfies the reporting and substantive consistency rules sec_530 relief is available to project a employers that relied on rev_rul background this memorandum answers the general question raised in your request concerning the reporting requirements applicable to payments made to x workers it does not consider a project a program operated by a specific taxpayer our response is based upon our review of the project a guidelines hereinafter regulation d ---------------------------------- ------------------- prior to publication of regulation d this office provided comments to doj that were incorporated in regulation d the project a is codified by the justice system improvement act of as amended the act project a is intended to create as realistic a working environment as possible within the prison walls while enabling x workers to become more self-sufficient to the benefit of themselves the prison system and the taxpayer under project a x workers perform services for which they receive remuneration for entities described in the regulation d pressp-109147-03 as a cost accounting center cac there are two types of cacs a customer model and an employer model under the customer model the private sector is engaged in a cac enterprise only to the extent that it purchases all or a significant portion of the output of a prison-based business a customer model private sector partner assumes no major role in industry operations does not direct production and has no control_over x workers these functions are performed by a department of corrections thus under the customer model the x worker is performing services for a governmental entity under the employer model a private sector entity owns and operates the cac it controls the hiring firing training supervision and payment of the x workers the department of corrections assumes no major role in industry operations does not direct production and exercises minimal control_over x workers these functions are performed by the private sector thus under the employer model the x workers perform services for a private entity regulation d provides that x workers cannot be required to perform services and must participate in project a on a voluntary basis x workers must be paid the locally prevailing wage for the type of work performed deductions can be made from the x workers’ wages for taxes room and board family support and victims' compensation the x workers must agree to any deductions law and analysis code sec_6051 imposes a requirement on employers to furnish to each employee with respect to the remuneration paid_by such person to such employee during the calendar_year a written_statement showing the total amount of wages as defined in code sec_3401 the total amount deducted and withheld as tax under code sec_3402 ie income_tax_withholding the total amount of wages as defined in code sec_3121 and the total amount deducted and withheld as tax under code sec_3101 ie fica_taxes code sec_6051 also requires reporting of other items not relevant to this discussion code sec_6041 provides with exceptions not applicable here that any person engaged in a trade_or_business must file an information_return with respect to certain payments made in the course of that trade_or_business to another person aggregating dollar_figure or more in the calendar_year this filing requirement applies to payments whether made in cash or property of salaries wages commissions fees other forms of compensation_for services and other fixed or determinable gains profit or income thus determining whether payments made to x workers must be reported on form_1099 or form_w-2 requires first analyzing whether the x workers are employees the first issue to resolve is whether under the applicable common_law rules the legal relationship of employer and employee exists between the project a entity for which the pressp-109147-03 services are provided and the x worker the second issue is whether existing guidance revrul_75_325 1975_2_cb_415 which holds that certain prison work programs are not included within the employer-employee relationship applies to the x workers for employment_tax purposes an employee is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee code sec_3121 and sec_3306 generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done employment_tax regulations sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 examining the relationship between the cacs and the x workers indicates that under the common_law rules x workers are employees of the cacs however revrul_75_325 considers whether prison inmate workers performing services for federal prison industries inc fpi were its employees for purposes of income_tax_withholding fpi was created by executive_order no on date under the applicable statute as it existed in directors of fpi were expected to provide employment for all physically fit inmate workers in the united_states penal and correctional institutions inmate workers who worked for fpi were paid an hourly rate that was less than the minimum wage rate prescribed by the fair labor standards act inmate workers were subject_to disciplinary sanctions by correctional authorities for refusing to work encouraging others to refuse to work malingering and failing to perform work as instructed by a supervisor revrul_75_325 states that the relationship between the inmate workers and fpi arises from the incarceration of the inmate workers on one hand and from the legal duty_of the fpi to provide rehabilitative labor on the other the ruling concludes that the relationship is not the legal relationship of employer and employee and holds that the inmate workers performing services for fpi are not its employees for income_tax_withholding purposes although there are some similarities between the services of the x worker and the fpi worker the x worker is distinguishable from the fpi worker providing inmate workers with work experience and training is a purpose of both project a and the fpi however there are additional aspects of the x workers’ relationship with the cacs that must be considered first x workers participate on a voluntary basis and voluntarily agree to the financial arrangements of their participation in contrast fpi workers were required to work by the penal authorities thus the relationship between the x worker and the cac is a voluntary relationship entered into by the parties and does not arise solely in fica tax did not apply to any government employees thus the revenue_ruling did not need to address the fica tax pressp-109147-03 from an obligation to provide employment to all physically fit inmates second x workers must receive the prevailing wage rate in the locality whereas fpi workers were paid below the minimum wage the legislative_history of the act and regulation d explain that a major purpose of project a is to prevent the exploitation of prison labor third the project a entities are intended to provide as realistic a working environment as possible within a prison and to benefit the taxpayer the prison system and the x worker fourth under the employer model project a contemplates private businesses assuming responsibility for the direction and control of x workers on the job finally the language of the act contemplates that an employment relationship will be created with respect to the x worker’s services and that withholding will occur from the remuneration paid to the x worker the act provides that project a must demonstrate that x workers are not deprived solely by their status as offenders of the right to participate in benefits made available by the federal or state government to other individuals on the basis of their employment such as workmen’s compensation with the specific exception of unemployment_compensation thus applying the rationale in revrul_75_325 which is based on the incarcerated status of the fpi inmate workers to the x workers would in effect contradict the language of the act in light of these distinctions the relationship between the cac and the x worker does not arise solely from the incarceration of the x worker but is more similar to the traditional employer-employee relationship in the non-prison environment thus revrul_75_325 is inapplicable to x workers accordingly we conclude that the x workers are employees for purposes of the fica the futa and federal_income_tax withholding although the x workers are employees under the common_law it is necessary to examine the various exceptions under the statutes fica futa and income_tax_withholding to determine whether the payments are subject_to tax under those provisions fica fica_taxes social_security and medicare taxes are imposed on wages as defined in the code code sec_3121 defines wages as all remuneration for employment unless specifically excepted there is no specific exception under code sec_3121 that excludes amounts paid to x workers from wages code sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him unless a specific exception applies code sec_3121 excepts from employment service performed in the employ of a state a political_subdivision or a wholly owned instrumentality however there are several exceptions to the code sec_3121 exception that in effect result in the inclusion of services within the definition of employment see code sec_3121 through f code sec_3121 in effect includes within fica employment services provided under an agreement entered into pursuant to sec_218 of the social_security act pressp-109147-03 code sec_3121 includes within employment service performed in the employ of a state a political_subdivision of the state or a wholly owned instrumentality thereof by an individual who is not a member of a retirement_system of such state political_subdivision or instrumentality however this provision is not applicable to service performed in a hospital home or other institution by a patient or inmate thereof see code sec_3121 thus services performed in an institution by an inmate in the employ of a state a political_subdivision or a wholly owned instrumentality are excepted from the term employment and therefore the social_security_tax by code sec_3121 code sec_3121 also specifically provides that such services are not subject_to the medicare_tax this exception does not apply however if the inmate is performing services in the employ of a non-governmental entity for example a private corporation operating a prison or a private corporation operating under the project a employer model thus whether amounts paid to an x worker are subject_to fica depends upon whether the x worker is employed by a government or a private employer futa the futa_tax at code sec_3301 through imposes an employer tax on wages as defined in code sec_3306 paid_by an employer with respect to employment as defined in code sec_3306 code sec_3306 excepts from employment service performed by a person committed to a penal institution thus futa taxes will not apply with respect to wages paid to x workers regardless of whether services are being performed under a customer model cac or an employer model cac income_tax_withholding income_tax_withholding applies to wages as defined in code sec_3401 code sec_3401 provides that the term wages means all remuneration for services performed by an employee for his employer unless a specific exception applies although code sec_3401 provides various exceptions from withholding none apply to x workers further there is no general exception from gross_income for amounts paid to x workers thus wages paid to an x worker are subject_to federal_income_tax withholding these sec_218 of the social_security act agreements are under the jurisdiction of the social_security administration ssa the ssa advises that service performed in a hospital home or other institution by a patient or inmate thereof are not covered under sec_218 agreements see u s c sec_418 as a general matter no statutory provision exempts the amounts paid to the x workers from gross_income however this advice does not address a particular case and does not opine on whether based on particular facts and circumstances certain amounts paid to an x worker under project a would be excluded from gross_income pressp-109147-03 reporting requirements the requirement to deduct and withhold employment_taxes creates reporting obligations under code sec_6051 every person required to deduct and withhold employment_taxes from an employee’s wages shall furnish the employee a written_statement showing the_amount_of_wages and amounts withheld employment_tax regulations sec_31_6051-1 requires this information to be provided on form_w-2 accordingly we conclude that wages paid to x workers must be reported on form_w-2 sec_530 of the revenue act of notwithstanding the above conclusions project a employers may be eligible for relief from employment_tax liabilities pursuant to sec_530 of the revenue act of pub_l_no as amended sec_530 provides businesses and other entities including state and local governments with relief from federal employment_tax liability including taxes imposed under the fica the futa and income_tax_withholding if certain requirements are met for any period after date sec_530 relief only applies if the taxpayer did not treat an individual as an employee for any period substantive consistency_requirements all federal returns including information returns required to be filed by the taxpayer with respect to the individual for the periods are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee reporting consistency_requirement and the taxpayer has a reasonable basis for not treating the individual as an employee sec_530 sets forth three safe havens which must be considered in determining whether a business had a reasonable basis for not treating the workers as employees to establish that a business had a reasonable basis the business must show that it reasonably relied on one of the following a the judicial precedent safe haven b the past audit safe haven c the industry practice safe haven or d some other reasonable basis the legislative_history indicates that reasonable basis should be construed liberally in favor of the taxpayer h_r rep no in this case the question is whether reliance by a business on revrul_75_325 would constitute a reasonable basis under sec_530 for not treating an x worker as an employee although we stated above that the fpi inmate workers in revrul_75_325 are distinguishable from the x workers there are enough similarities to provide a an employment_tax examination that involves worker classification begins with a determination of whether sec_530 applies to the taxpayer if the taxpayer is entitled to sec_530 relief the issue of worker classification is discontinued see irm additionally independent_contractor or employee training rev tpds 84238i provides a comprehensive guide to sec_530 and worker classification pressp-109147-03 reasonable basis under sec_530 for relying on that ruling given that liberal construction of the reasonable basis test is required by the legislative_history thus we conclude that reliance on revrul_75_325 would be a reasonable basis under sec_530 for not treating an x worker as an employee to satisfy the reporting consistency test the business must have timely filed all required forms with respect to the worker for the period on a basis consistent with the business’s treatment of the worker as not being an employee the provision only applies for the period that is if a business in a subsequent year filed all required returns on a basis consistent with the treatment of the worker as not being an employee then the business may qualify for sec_530 relief for the subsequent period if the business is not required to file form_1099 for example because the worker was paid less than dollar_figure relief will not be denied on the basis that the return was not filed under the substantive consistency rule sec_530 relief does not apply if the business or a predecessor treated the worker or any worker holding a substantially_similar position as an employee at any time after date in other words treatment of the class of workers must be consistent with the business’s belief that they were not employees a substantially_similar position exists if the job functions duties and responsibilities are substantially_similar and the control and supervision of those duties and responsibilities are substantially_similar in determining whether a business has treated a worker as an employee for purposes of sec_530 the following guidelines apply withholding of fica or income_tax from an individual’s wages is treatment of the individual as an employee also generally the filing of a federal employment_tax return including form_940 employer’s annual federal unemployment tax_return form_941 employer’s quarterly federal tax_return and form_w-2 wage and tax statement for a period with respect to an individual constitutes treatment of the worker as an employee for that period however filing of a delinquent_return or amended employment_tax return for a particular tax period with respect to an individual as a result of service compliance procedures is not treatment of the individual as an employee for that period see revproc_85_18 1985_1_cb_518 sec_3 if sec_530 relief is available it generally continues to apply if the business meets the substantive consistency and reporting consistency rule if a business entitled to sec_530 relief nevertheless decides to start treating its workers as employees for federal employment_tax purposes the business would not lose its entitlement to sec_530 relief for periods prior to the beginning of its treatment of the workers as being employees with respect to a business that has treated its workers as employees sec_530 relief would not be available for any period after the beginning of its treatment of the workers as employees because the business could not satisfy the substantive consistency rule the applicability of sec_530 relief is determined based on the fact and circumstances of a particular case although this advice does not address particular facts we pressp-109147-03 conclude that sec_530 relief would be available to a business that could establish that it relied on revrul_75_325 in not treating the x workers as employees provided the business also satisfied the reporting consistency and substantive consistency rules reporting requirements as noted above code sec_6041 requires that a person engaged in a trade_or_business who makes payments in the course of the trade_or_business to another person of dollar_figure or more in any taxable_year must report these payment based on the foregoing analysis we conclude that employers who are entitled to sec_530 relief that provided x workers with remuneration in excess dollar_figure in a tax_year may continue to report these amounts on form_1099 if you have further questions please call me or dan boeskin at
